This is an action brought by the plaintiff, Norma Havern, individually and in her capacity as the administratrix of the estate of her deceased husband, to recover damages for personal injuries and property damage resulting from an explosion at a fireworks factory in the Town of Brookhaven. The Supreme Court denied a motion by the Town of Brookhaven for summary judgment finding that there were questions of fact as to the Town’s liability. We agree.
It is well settled that a municipality cannot be held liable for its failure to enforce a statute or regulation unless a "special relationship” exists between the municipality and the injured party (see, O’Connor v City of New York, 58 NY2d 184). Here, triable issues of fact are present as to the existence of such a relationship (see, Garrett v Holiday Inns, 58 NY2d 253, 262; Bargy v Sienkiewicz, 207 AD2d 606, 609; Miller v Morania Oil, 194 AD2d 770; Freidfertig Bldrs. v Spano Plumbing & Heating, 173 AD2d 454; cf., Boyle v Tuthill, 195 AD2d 532). Balletta, J. P., O’Brien, Altman and Friedmann, JJ., concur.